COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-066-CV
 
  
JOHN 
DAVID CASTLEBERRY                                                  APPELLANT
AND 
ALL OTHER OCCUPANTS
  
V.
  
FEDERAL 
NATIONAL                                                                APPELLEE
MORTGAGE 
ASSOCIATION
 
 
------------
FROM 
COUNTY COURT AT LAW OF PARKER COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss.”  It is the court's 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
March 17, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.